Case: 22-30177     Document: 00516336407         Page: 1    Date Filed: 05/27/2022




           United States Court of Appeals
                for the Fifth Circuit                          United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                  May 27, 2022
                                  No. 22-30177
                                                                 Lyle W. Cayce
                                                                      Clerk

   Anthony J. Stewart; Diane Raley; Tomika Jordan;
   Sheena Altine; Tyelga J. Kearney; et al.,

                                                           Plaintiffs—Appellees,

                                      versus

   Entergy Corporation; Entergy New Orleans, L.L.C.;
   Entergy Louisiana, L.L.C.,

                                                       Defendants—Appellants.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:21-CV-1834


   Before Stewart, Haynes, and Ho, Circuit Judges.
   Per Curiam:
          Plaintiffs-Appellees, individuals who were adversely affected by
   power outages following Hurricane Ida, filed a class action lawsuit in state
   court against Defendants-Appellants Entergy Corporation, Entergy New
   Orleans, L.L.C., and Entergy Louisiana, L.L.C. (collectively, “Entergy”).
   Plaintiffs allege that Entergy negligently designed, operated, and maintained
   the electricity transmission system, which led to power outages in the wake
   of the hurricane. Entergy removed this case to federal court under 28 U.S.C.
Case: 22-30177      Document: 00516336407          Page: 2   Date Filed: 05/27/2022




                                    No. 22-30177


   § 1441, asserting three bases for original jurisdiction: federal question
   jurisdiction, 28 U.S.C. § 1331; jurisdiction under the Class Action Fairness
   Act (“CAFA”), 28 U.S.C. § 1453(b); and federal bankruptcy jurisdiction, 28
   U.S.C. § 1452. Plaintiffs moved to remand, and the district court granted the
   remand motion.
          Typically, a case’s foray into federal court ends there—an order
   remanding a case to state court is generally not appealable. 28 U.S.C.
   § 1447(d). But, for actions removed under CAFA, appellate courts “may
   accept an appeal from an order of a district court granting or denying a motion
   to remand a class action to the State court from which it was removed if
   application is made to the court of appeals” within ten days after entry of the
   remand order. Id. § 1453(c)(1). Entergy timely petitioned for such an appeal,
   and we granted that request.
          For the reasons set forth below, we hold that CAFA’s local
   controversy and home state exceptions bar federal jurisdiction. We also hold
   that, under governing precedent, our appellate jurisdiction extends only to
   the CAFA-related claim. We, therefore, AFFIRM in part and DISMISS
   in part.
                              I.   CAFA Jurisdiction
          “CAFA provides the federal district courts with ‘original jurisdiction’
   to hear a ‘class action’ if the class has more than 100 members, the parties
   are minimally diverse, and the ‘matter in controversy exceeds the sum or
   value of $5,000,000.’” Standard Fire Ins. Co. v. Knowles, 568 U.S. 588, 592
   (2013) (quoting 28 U.S.C. § 1332(d)(2), (d)(5)(B)). However, under the
   local controversy and home state exceptions to CAFA, a “district court shall
   decline to exercise jurisdiction” over a class action in which “greater than
   two-thirds” of proposed class members are citizens of the state in which the
   action was originally filed, and certain other procedural requirements are




                                         2
Case: 22-30177         Document: 00516336407               Page: 3       Date Filed: 05/27/2022




                                           No. 22-30177


   met. 28 U.S.C. § 1332(d)(4).1 The party seeking remand bears the burden
   of establishing, by a preponderance of the evidence, that the local controversy
   and home state citizenship requirements are met.                         Preston v. Tenet
   Healthsystem Mem’l Med. Ctr., Inc. (Preston I), 485 F.3d 804, 814 (5th Cir.
   2007).
            Plaintiffs concede that CAFA’s statutory requirements are met but
   assert that the local controversy and home state exceptions preclude federal
   jurisdiction. Concluding, among other things, that more than two-thirds of
   the proposed class members are Louisiana citizens, the district court agreed
   and granted Plaintiffs’ remand motion.                 We review that jurisdictional
   determination de novo but review factual findings regarding the citizenship
   of parties for clear error. See Williams v. Homeland Ins. Co., 657 F.3d 287,
   290 (5th Cir. 2011); Preston I, 485 F.3d at 809.
            To determine whether two-thirds of a proposed class are citizens of
   the state in which a class action was originally filed, we must first define the
   class. To do so, we review the allegations set out in Plaintiffs’ petition at the
   time of removal. See Arbuckle Mountain Ranch, Inc. v. Chesapeake Energy
   Corp., 810 F.3d 335, 341 (5th Cir. 2016). Here, the petition asserts that the
   class action is brought “on behalf of all residents of the East Bank of Jefferson
   Parish and all residents of Orleans Parish.” The petition then states: “Until


            1
              The local controversy exception requires remand if Plaintiffs establish that
   (1) greater than two-thirds of the class members are citizens of Louisiana; (2) at least one
   defendant “from whom significant relief is sought” and “whose alleged conduct forms a
   significant basis for the claims” is a citizen of Louisiana; (3) the principal injuries
   complained of occurred in Louisiana; and (4) “during the 3-year period preceding the filing
   of the class action, no other class action has been filed asserting the same or similar factual
   allegations” against any of the defendants. See 28 U.S.C. § 1332(d)(4)(A). The home state
   exception requires remand when “two-thirds or more of the members of all proposed
   plaintiff classes in the aggregate, and the primary defendants” are citizens of Louisiana.
   See id. § 1332(d)(4)(B). Because only the two-thirds citizenship requirement is in dispute
   on this appeal, our analysis is limited to that issue.




                                                 3
Case: 22-30177       Document: 00516336407             Page: 4      Date Filed: 05/27/2022




                                        No. 22-30177


   a more precise determination is made of all residents of the East Bank of
   Jefferson Parish and all residents of Orleans Parish affected by the failure of
   the Transmission System, the Plaintiffs allege that the class consists of all
   persons affected by power outages and residing in the Parishes of within the
   service area of [sic] Entergy who sustained personal, mental, and economic
   damages and/or inconvenience as a result of the failure of the Transmission
   System resulting from Hurricane Ida.”
          We conclude that, whatever the Plaintiffs may have meant, we must
   construe the petition as written and the proper reading of these two
   paragraphs, the first one limiting the class to portions of Jefferson and all of
   Orleans parish and the second one referencing those parishes and then
   referring to “the Parishes,” i.e., those parishes, means that the class
   definition is quite limited in scope: it consists of Louisiana residents and
   businesses in the East Bank of Jefferson and Orleans Parishes affected by the
   relevant power outages. Focusing narrowly on the phrase “all persons” and
   the allegation that Entergy “provide[s] services to 3 million customers in 4
   states,” Entergy argues that the class definition must include persons
   residing outside Louisiana. That interpretation, however, is belied by a plain
   reading of the petition.
          Even if one could read the petition more broadly than the conclusion
   above, of the four states served by Entergy, only Louisiana uses the word
   “parish” to describe its geographic subdivisions. This should end the
   matter, but even if we set this compelling fact aside (as Entergy urges us to
   do) our conclusion remains the same. The petition states that the class action
   is brought on behalf of residents of two specific parishes; makes repeated
   references to Louisiana generally and southeast Louisiana specifically; 2 and


          2
            In addition to the petition’s many references to Louisiana, we note its eleven
   references to southeast Louisiana specifically. The petition alleges that: (1) Entergy’s




                                              4
Case: 22-30177         Document: 00516336407              Page: 5       Date Filed: 05/27/2022




                                          No. 22-30177


   describes how Entergy’s alleged negligence affected the Ninth Ward, the
   French Quarter, and the Central Business District—all neighborhoods
   located within New Orleans. Even if, as Entergy suggests, the class might
   include residents outside East Bank of Jefferson and Orleans Parishes, it is
   still limited to those residents in parishes served by Entergy (i.e., those in
   Louisiana). Considering the petition as a whole, we cannot determine that
   other states are involved.
           With the class defined, we next determine if the district court clearly
   erred in concluding that two-thirds of proposed class members are Louisiana
   citizens. A person’s domicile, demonstrated by residence and the intent to
   remain, “serves a dual function as his state of citizenship.” Preston v. Tenet
   Healthsystem Mem’l Med. Ctr., Inc. (Preston II), 485 F.3d 793, 797–98 (5th Cir.
   2007). At the preliminary stages of a class action, the evidentiary standard
   for establishing the domicile of more than 100 plaintiffs “must be based on
   practicality and reasonableness.” Preston I, 485 F.3d at 816. Accordingly, a
   district court “may make a reasonable assumption of CAFA’s citizenship



   transmission system failure “left southeast Louisiana without power”; (2) Entergy is aware
   of climate change affecting southeast Louisiana; (3) Entergy made the decision to service
   southeast Louisiana; (4) Entergy chose not to invest in underground electricity
   transmission, which “could have assured regular, consistent, and sustained protected
   service” in southeast Louisiana; (5) Entergy is the sole provider of electricity to southeast
   Louisiana; (6) Entergy’s transmission system provides electricity to southeast Louisiana;
   (7) a 2010 Department of Energy study was directed in part to Entergy’s transmission
   system in southeast Louisiana; (8) prior to Hurricane Ida, Entergy asserted that its
   southeast Louisiana systems could withstand winds of 150 mph; (9) Hurricane Ida passed
   through southeast Louisiana; (10) Entergy’s failure to exercise reasonable care resulted in
   the widespread outages in southeast Louisiana; and (11) the citizens of southeast Louisiana
   are not liable for any contributory negligence for the power outages or corresponding
   damages.
           Moreover, the petition provides background information on Entergy—specifically
   that Entergy has forty electric power plants in twelve states and provides service to
   customers in four states—but it does not discuss damages occurring in any other state.




                                                5
Case: 22-30177         Document: 00516336407              Page: 6       Date Filed: 05/27/2022




                                          No. 22-30177


   requirement from evidence that indicates the probable citizenship of the
   proposed class.” Williams, 657 F.3d at 291 (internal quotation marks and
   citation omitted). Moreover, “where a proposed class is discrete in nature,
   a commonsense presumption should be utilized in determining whether
   citizenship requirements have been met.” Hollinger v. Home State Mut. Ins.
   Co., 654 F.3d 564, 573 (5th Cir. 2011) (per curiam).
           As aforementioned, based on the class definition and facts alleged, it’s
   evident that this class will consist overwhelmingly of Louisiana citizens and
   corporations. To support that reasonable assumption, Plaintiffs adduced an
   informal survey establishing that many of the proposed class members are
   indeed Louisiana citizens.3 Entergy takes issue with the survey, asserting that
   its informal nature renders it “essentially useless” in assessing the
   citizenship of the full proposed class. We understand Entergy’s arguments
   regarding the survey’s methodology and reliability, but its conclusions
   merely support what a commonsense presumption based on the class
   definition and the factual allegations dictates. At the very least, it was not
   clearly erroneous for the district court to rely on the survey in reaching its
   conclusion that at least two-thirds of the proposed class members are
   Louisiana citizens.
           Our decision today accords with our prior precedent holding that a
   class action stemming from a hurricane hitting southeast Louisiana was a
   truly local controversy.4 See Preston I, 485 F.3d at 821–22. Here, we similarly


           3
             The survey results established that eighty-two proposed class members are
   Louisiana citizens: those individuals are physically present in Louisiana; work in Louisiana;
   and exercise civil and political rights, pay taxes, own property, maintain bank accounts, and
   belong to churches and clubs in Louisiana. These are all factors used to determine domicile.
   See Coury v. Prot, 85 F.3d 244, 251 (5th Cir. 1996).
           4
             Preston II was a companion case to Preston I involving the same class and the same
   factual circumstances but asserting claims against a different defendant hospital. 485 F.3d




                                                6
Case: 22-30177         Document: 00516336407               Page: 7      Date Filed: 05/27/2022




                                          No. 22-30177


   conclude that “the crux of this case revolves around a narrowly defined class
   and claims stemming from a localized chain of events.” Id. at 821. It’s quite
   clear this controversy uniquely affects Louisiana to the exclusion of other
   states. Accordingly, the district court did not clearly err in assuming that at
   least two-thirds of proposed class members are Louisiana citizens. CAFA’s
   local controversy and home state exceptions therefore apply, and this case
   was properly remanded to state court.
                     II.     Other Potential Appellate Jurisdiction
           We have consistently held that § 1453(c)(1) does not grant us
   jurisdiction to consider non-CAFA-related grounds for removal when
   reviewing a remand order. See, e.g., City of Walker v. Louisiana ex rel Dep’t of
   Transp. & Dev., 877 F.3d 563, 566–67 (5th Cir. 2017); Patterson v. Dean
   Morris, L.L.P., 448 F.3d 736, 739 (5th Cir. 2006); Perritt v. Westlake Vinyls
   Co., L.P., 562 F. App’x 228, 231 (5th Cir. 2014) (per curiam) (“[W]e do not
   have jurisdiction to review the district court’s decision to remand for lack of
   diversity jurisdiction, but we may review its decision to remand for lack of
   CAFA jurisdiction.” (quotation omitted)).



   at 793. Despite the similarities between the cases, we held that the plaintiffs’ evidence in
   Preston II—a list of addresses from class members’ prior medical records—was insufficient
   to prove citizenship and accordingly held that CAFA’s exceptions did not apply. Id. at
   798–801. In reaching that conclusion, we noted that the petition in that case was filed one
   year after Hurricane Katrina, and, because of the mass relocation that took place post-
   Katrina, the court was unable to presume that class members had maintained their
   Louisiana domiciles. Id. at 799–802. Though Plaintiffs’ petition here indicates that many
   individuals affected by the power outages “evacuate[d]” to other states, there are no facts
   alleged or other evidence in the record indicating that a Katrina-style “mass relocation”
   occurred after Hurricane Ida. Katrina caused thousands of deaths and massive destruction,
   whereas Ida, while horrible, did not have that same result. In any event, to the contrary, the
   survey—though informal—supports an inference that those affected by Hurricane Ida
   power outages have maintained Louisiana domiciles, even if they were temporarily residing
   elsewhere until their power returned.




                                                 7
Case: 22-30177      Document: 00516336407           Page: 8    Date Filed: 05/27/2022




                                     No. 22-30177


          Nevertheless, Entergy urges us to review its non-CAFA-related
   jurisdictional assertions, arguing that the Supreme Court’s recent decision in
   BP P.L.C. v. Mayor of Baltimore, 141 S. Ct. 1532 (2021), overrules our prior
   precedent. We disagree and, accordingly, must follow our prior precedent.
          In BP, the Supreme Court considered whether § 1447(d)—which
   authorizes appeal of “an order remanding a case to the State court from
   which it was removed pursuant to section 1442 [the federal officer removal
   statute] or 1443 [the civil rights removal statute]”—extends appellate review
   to the entire remand order or limits it to the portions of the remand order
   related to §§ 1442 and 1443. 141 S. Ct. at 1536. The Court concluded that
   when a district court’s remand order rejects multiple grounds for removal,
   § 1447(d) “authorizes a court of appeals to review each and every one of
   them” because “the statute allows courts of appeals to examine the whole of
   a district court’s ‘order,’ not just some of its parts or pieces.” Id. at 1538.
   Entergy seizes on this reasoning. Because CAFA also permits appeal from
   “an order,” Entergy argues, BP’s holding on § 1447(d) necessarily extends
   to § 1453(c)(1) and grants us jurisdiction to review all the issues decided in
   the remand order.
          Some of our sister circuits read § 1453(c)(1) this way, see, e.g., Brill v.
   Countrywide Home Loans, Inc., 427 F.3d 446, 451–52 (7th Cir. 2005), but we
   do not think BP—which concerned a statute not at issue here and did not
   refer to § 1453(c)(1) even in passing—allows us to depart from our
   precedent. Under the well-settled rule of orderliness, “three-judge panels”
   must “abide by a prior Fifth Circuit decision until the decision is overruled,
   expressly or implicitly, by either the United States Supreme Court or by the
   Fifth Circuit sitting en banc.” Cent. Pines Land Co. v. United States, 274 F.3d
   881, 893 (5th Cir. 2001) (quotation omitted). “[Our] precedent is implicitly
   overruled if a subsequent Supreme Court opinion establishes a rule of law
   inconsistent with that precedent.” Gahagan v. U.S. Citizenship & Immigr.



                                           8
Case: 22-30177      Document: 00516336407           Page: 9    Date Filed: 05/27/2022




                                     No. 22-30177


   Servs., 911 F.3d 298, 302 (5th Cir. 2018) (internal quotation marks and
   citation omitted). But that decision must be “unequivocal[].” Id. We
   conclude that § 1447(d) is sufficiently distinct from § 1453(c)(1) and
   therefore that BP has not unequivocally overruled our precedent or
   established a law inconsistent with it.
          We begin with the text. Though § 1453(c)(1) does not expressly limit
   appellate review to issues solely related to CAFA, it is textually distinct from
   § 1447(d). Unlike § 1447(d) as to which the usual appeal timing implicitly
   applies, § 1453(c) sets an express and short ten-day time limit on a party
   requesting permission to appeal. 28 U.S.C. § 1453(c)(1). If the permission
   is granted (which is discretionary in the appeals court), it also requires
   appellate courts to accelerate their determination of such appeals. See id.
   § 1453(c)(2) (requiring courts of appeals to render a judgment no later than
   sixty days after the appeal is filed); see also Patterson v. Dean Morris, L.L.P.,
   444 F.3d 365, 368 (5th Cir. 2006) (appeal is deemed filed once permission is
   granted: “[I]t is the order granting leave to appeal that triggers the sixty-day
   period for a court of appeals to enter judgment.”). These very short and
   narrow time limits have practical implications—to exercise our discretion to
   even hear CAFA-related remand appeals, we “must weigh the time taken
   from earlier-filed appeals to tend to the CAFA appeal.” Alvarez v. Midland
   Credit Mgmt., Inc., 585 F.3d 890, 894 (5th Cir. 2009). Compare these CAFA-
   specific efficiency considerations with § 1447(d). In BP, the Court noted that
   inefficiency in the context of § 1447(d) was a mere policy concern that could
   not “overcome a clear statutory directive.” 141 S. Ct. at 1542 (internal
   quotation marks and citation omitted). But in the case of § 1453(c), a swift
   and efficient disposition is the statutory directive and, as such, is
   memorialized in its text. Taking additional time to review non-CAFA-related
   claims under § 1453(c) would undoubtedly undermine that directive.




                                             9
Case: 22-30177     Document: 00516336407            Page: 10   Date Filed: 05/27/2022




                                     No. 22-30177


          Moreover, we note that review under § 1447(d) is mandatory, while,
   as explained above, review under § 1453(c)(1) is permissive. Compare 28
   U.S.C. § 1447(d) (“An order remanding a case . . . pursuant to section 1442
   or 1443 of this title shall be reviewable by appeal or otherwise.” (emphasis
   added)), with id. § 1453(c)(1) (“[A] court of appeals may accept an appeal
   from an order of a district court granting or denying a motion to remand a
   class action . . . .” (emphasis added)). This textual difference likely stems
   from the unique purpose of § 1453(c), which was enacted to help generate
   appellate law interpreting CAFA, but only if that could be done efficiently.
   See S. REP. NO. 109-14, at 49 (2005) (“The purpose of this provision is to
   develop a body of appellate law interpreting the legislation without unduly
   delaying the litigation of class actions.”). That unique purpose further
   supports our conclusion that BP’s holding does not extend to remand orders
   under § 1453(c)(1) and has not unequivocally overruled our precedent
   interpreting that statute. See Gahagan, 911 F.3d at 302.
          For the reasons above, we conclude that BP did not overrule our prior
   precedent, so we are required to continue following the rule “that our
   jurisdiction to review a CAFA remand order stops at the edge of the CAFA
   portion of the order.” City of Walker, 877 F.3d at 567. Thus, we dismiss that
   portion of the appeal. As to the CAFA portion of the district court’s remand
   order here, we agree that the local controversy and home state exceptions bar
   federal jurisdiction, so we affirm that portion.
          AFFIRMED in part and DISMISSED in part.




                                          10